Citation Nr: 0924641	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 30 percent evaluation for the 
service-connected bronchial asthma.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his bronchial asthma has worsened 
since his last examination and that he is entitled to a 
rating in excess of 30 percent.  The Veteran's most recent VA 
examination was conducted in March 2005.  

The March 2005 examiner did not conduct a pulmonary function 
test, but relied on a test done three months prior to the 
examination.  The Veteran asserts that he was dissatisfied 
with his March 2005 VA examination because the examiner did 
not conduct an independent pulmonary function test.  March 
2005 treatment records show that the Veteran was prescribed 
three inhalers.  The Veteran has also indicated that he was 
prescribed additional medication from his primary care 
provider since his last VA examination; however, this 
information is not of record.

Because the Veteran reports increased impairment due to his 
service connected disability and the medical records indicate 
a change in medication, an updated VA examination is needed 
to ascertain the severity of the disability.  See VAOPGCPREC 
11-95 (While the Board is not required to direct a new 
examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with VCAA notice 
that is compliant with the current notice 
requirements for increased ratings as set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically the Veteran 
should be provided notice of the 
following:

That he should submit evidence of not 
only a worsening or increase in severity 
of his condition, but also of the affect 
such worsening or increase in severity 
has had on his employment and daily life.

The relevant rating criteria under which 
his service-connected bronchial asthma 
will be evaluated (i.e., 38 C.F.R. § 
4.97, Diagnostic Code 6602).

2.  Contact the Veteran and ask him to 
provide the names and addresses of any 
medical provider who has treated him for 
his bronchial asthma since March 2005.  
Obtain and associate with the claims file 
all pertinent medical records pertaining 
to the Veteran's bronchial asthma, not 
already associated with the claims file.  

3.  The Veteran should be scheduled for a 
VA examination to determine the current 
nature, extent and severity of his 
bronchial asthma.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review.  
A notation to the effect that this record 
review took place must be included in the 
report of the examination.  All 
appropriate tests should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
also address the following:

a.  Identify all impairment solely 
attributable to the Veteran's service-
connected bronchial asthma.

b.  Report the Veteran's FEV-1 and FEV-
1/FVC percentages; indicate whether the 
Veteran requires at least monthly visits 
to a physician for required care of 
exacerbations; and whether intermittent 
(at least three times per year) courses 
of systemic (oral or parenteral) 
corticosteroids are required.  Also, 
indicate whether the Veteran has more 
than one attack per week with episodes of 
respiratory failure and whether he 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medications.

The examiner should also provide a 
complete rationale for any conclusion 
reached.

4.  Thereafter, the Veteran's claim should 
be readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



